59 F.3d 175NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert MITCHELL;  Carol Mitchell, Plaintiffs-Appellants,v.TAYLOR RENTAL CORPORATION, a Delaware corporation;Massachusetts Mutual Insurance Company,Defendants-Appellees.
No. 94-55361.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1995.*Decided June 12, 1995.

Before:  WALLACE, Chief Judge, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Robert Mitchell appeals the district court's grant of attorney's fees to Taylor.  We dismiss this appeal for lack of jurisdiction.


3
On February 25, 1994, the Mitchells filed a notice of appeal from the district court's January 31, 1994 order granting attorney's fees to Taylor in an unspecified amount.  On March 14, 1994, the court determined the amount of fees to which Taylor was entitled and issued a final order awarding those fees to Taylor.  Robert Mitchell, but not Carol Mitchell, now appeals both the court's award of attorney's fees and the amount awarded.  The premature notice of appeal here was not valid because the amount of attorney's fees was not decided until long after the notice had been filed.  In re Jack Raley Construction, Inc., 17 F.3d 291, 294 (9th Cir.1994);  see Intel Corp. v. Terabyte Int'l., Inc., 6 F.3d 614, 617 (9th Cir.1993) (order awarding attorney's fees but not setting the amount is not a final, appealable order).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3